Title: Thomas Jefferson to Robert Ould, 2 March 1816
From: Jefferson, Thomas
To: Ould, Robert


          
            Sir
             Monticello Mar. 2. 16.
          
          I have to thank you for the copy of the Abridgment of the Lancastrian method of education which you were so good as to send me. when that method was first introduced I was too much engaged in business to pay more than a very limited attention to it; altho’ it was the subject of considerable discussion before the public; and since my retirement no circumstance has led my enquiries towards it. of course I am too much a stranger to the method to have formed any judgment concerning  it. but it’s value must now have been sufficiently tested by experience, and those who have had sufficient opportunities of observing its effects are the proper witnesses to ascertain it’s merits. being become a mere matter of fact, a theoretical opinion of it’s probable effect formed on reading a description only of the process would have no weight. this must be my apology for not hazarding one, for which I am moreover quite unqualified. I presume it’s advantages must be confined to cities where great numbers of pupils can be collected together. in the country our schools are from a dozen to 20. generally, which being too few to be divided into classes  according to the progress each has made, I suppose that method would be impracticable. with this apology for my giving no opinion on the subject, accept my wishes for your success in the use of it and the assurances of my respect.
          Th: Jefferson
        